Candler, Justice.
Leroy, alias Jack, Hulsey was indicted by a grand jury in Floyd County for the murder of Burney W. Garrett. He was convicted of that offense and sentenced to life imprisonment. A motion for new trial on the usual general grounds was timely filed by him and *62afterwards amended by adding a ground complaining of the court’s failure, without request, to charge the law of- voluntary manslaughter as related to mutual combat. His motion as amended was overruled, and he excepted. Held:
No. 17833.
Submitted April 14, 1952
— Decided May 12, 1952.
Hicks & Culbert, for plaintiff in error.
Eugene Cook, Attorney-General; John W. Davis, Solicitor-General, and W. Dan Greer, contra.
1. The verdict is amply supported by evidence, and the general grounds of the motion are therefore without merit.
2. The State’s evidence made out a clear case of unprovoked murder, and the defendant’s statement showed legal justification for the homicide. In these circumstances, with or without a request therefor, a charge upon the law of voluntary manslaughter as related to mutual combat was neither required nor proper. Johnson v. State, 173 Ga. 734 (2) (161 S. E. 590); Green v. State, 195 Ga. 759 (25 S. E. 2d, 502). “Mutual combat exists where there is a fight with dangerous or deadly weapons, and when both parties are at fault and are mutually willing to fight because of a sudden quarrel.” Joyner v. State, 208 Ga. 435 (67 S. E. 2d, 221). See Harris v. State, 184 Ga. 382, 390 (191 S. E. 439), and Watson v. State, 66 Ga. App. 242 (17 S. E. 2d, 559).
3. The judgment complained of is not erroneous for any reason assigned.

Judgment affirmed.


All the Justices concur.